            Case 1:20-cv-08710-RA Document 13 Filed 02/17/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 2/17/2021



 KORIN RUTLEDGE,

                                 Plaintiff,                        No. 20-CV-8710 (RA)
                         v.                                               ORDER
 KHILADI LLC, CURRAGH REALTY LLC,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On October 19, 2020, Plaintiff Korin Rutledge brought this action alleging violations of the

Americans with Disabilities Act. On January 21, 2021, Plaintiff filed an affidavit of service stating

that Defendants Curragh Realty LLC and Khiladi LLC were served on November 3, 2020. Defendants’

answers were due on November 24, 2020. Curragh Realty answered the complaint and brought a

crossclaim against Khiladi LLC on February 5, 2021.

         Khiladi LLC has not appeared, answered, or otherwise responded to the complaint. It shall do

so or seek an extension by March 3, 2021. If Khiladi LLC fails to do so, and Plaintiff intends to move

for default judgment, he shall do so by March 17, 2021.

         Plaintiffs shall serve a copy of this Order on Khiladi by February 24, 2021 and promptly file

proof of such service on the docket.

SO ORDERED.

Dated:      February 17, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
